UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6105



ROBERT MALCOLM JACKSON,

                                           Petitioner - Appellant,

          versus


JAMES V. PEGEUSE, Warden; JOSEPH CURRAN, JR.,
Attorney General for the State of Maryland,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(1:05-cv-00547-AMD)


Submitted:   October 24, 2007          Decided:     November 16, 2007


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Malcolm Jackson, Appellant Pro Se. John Joseph Curran, Jr.,
Edward John Kelley, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Malcolm Jackson seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Jackson has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.             We also deny Jackson’s

motion for correction or modification of the record.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                DISMISSED




                                     - 2 -